United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                             December 27, 2006
                        FOR THE FIFTH CIRCUIT
                        _____________________              Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50916
                        _____________________

UNITED STATES OF AMERICA

                  Plaintiff - Appellee
                   v.
JOSE MANUEL HERRERA-DUAY also known as, Jose Manuel Herrero
also known as, Jose Manuel Herrera also known as, Jose
Herrero
                  Defendant - Appellant



                         ---------------------
         Appeal from the United States District Court for the
                  Western District of Texas, El Paso
                             (05-CR-2610)
                         ---------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that Appellee’s unopposed motion to vacate

sentence of district court is GRANTED.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand to district court for resentencing is GRANTED.




     *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     IT IS FURTHER ORDERED that Appellee’s unopposed alternative

motion for extension time to file Appellee’s brief thirty (30)

days from   Court’s   denial   of   Appellee’s   motion   to   vacate   and

remand is DENIED as moot.